Case: 15-15353   Date Filed: 03/02/2017    Page: 1 of 10


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 15-15353
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:14-cv-00293-RV-EMT



ELLIS JOEY BOUDREAUX,

                                                Plaintiff - Appellant,

versus

RONALD M. MCARTOR,
Individually,
CITY OF MARY ESTHER, FLORIDA,

                                                Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (March 2, 2017)

Before HULL, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 15-15353     Date Filed: 03/02/2017   Page: 2 of 10


      Ellis Joey Boudreaux appeals the district court’s grant of summary judgment

in favor of Ronald McArtor and the City of Mary Ester, Florida, on his First

Amendment retaliation claim brought under 42 U.S.C. § 1983. Upon review of the

record and consideration of the parties’ briefs, we affirm.

                                           I

      Mr. Boudreaux began working for the City in 1997 as a firefighter under the

supervision of Fire Chief Ronald McArtor. In April of 2007, he was given the job

of Fire Inspector, which he later requested to leave because he was not permitted to

earn overtime pay and did not have sufficient time for additional outside work.

      In January of 2010, Mr. Boudreaux was promoted to the position of Shift

Captain. Mr. Boudreaux alleges that in January of 2013, he learned that Chief

McArtor and Assistant Chief Frank Matheny wanted to demote him to make the

position available for Assistant Chief Matheny’s son. In October of 2013, Mr.

Boudreaux was transferred back to the position of Fire Inspector, which he

considered a demotion. He alleges that Chief McArtor ordered him to take the

position because it needed to be filled.

      On October 7, 2013, Judy Boudreaux, Mr. Boudreaux’s mother, met with

City Manager Lynne Oler to express concerns about her son’s transfer and possible

violations of the nepotism policy. She again contacted Ms. Oler to express

concerns about the safety of the Fire Department’s operations after seeing a fire


                                           2
              Case: 15-15353    Date Filed: 03/02/2017    Page: 3 of 10


truck traveling at a high rate of speed with no lights or sirens on. On November 19,

2013, Ms. Boudreaux filed a complaint with the Florida Ethics Commission

alleging violations of the Florida Code of Ethics against Chief McArtor, Assistant

Chief Matheny, Ms. Oler, and the City.

      Before his mother’s ethics complaint was filed, Mr. Boudreaux received a

number of disciplinary actions for violating department guidelines and substandard

performance in March, May, August, and November of 2013. After the complaint

was filed and before his termination, he also received two employee coaching

forms with warnings to improve his performance. On December 12, 2013,

Chief McArtor wrote to Ms. Oler, attaching the coaching forms and notices of

disciplinary action and stating that, due to his “continued sub-standard

performance, work ethic and decision making[,]” Mr. Boudreaux could not be

relied upon in his position. See D.E. 65-3. Chief McArtor wrote that he was turning

the matter over to Ms. Oler “for immediate and appropriate action as [she deemed]

necessary[.]” Id. At least three other firefighters submitted statements or letters to

Chief McArtor regarding their complaints about Mr. Boudreaux’s performance.

      On January 16, 2014, the City terminated Mr. Boudreaux’s employment.

The notice of dismissal signed by Chief McArtor and Ms. Oler stated that, despite

repeated feedback and coaching, Mr. Boudreaux’s work performance had not

improved and the City had lost confidence in his leadership. Mr. Boudreaux


                                          3
              Case: 15-15353    Date Filed: 03/02/2017   Page: 4 of 10


appealed his termination through the City’s three-step grievance procedure, but his

termination was upheld.

        Mr. Boudreaux then filed this suit, asserting claims against Chief McArtor

and the City for First Amendment retaliation based on his mother’s protected

speech and his protected association with his mother. Both Chief McArtor and the

City filed motions for summary judgment. After holding a hearing on the motions,

the district court granted summary judgment in favor of Chief McArtor and the

City.

                                         II

        We review a district court’s grant of summary judgment de novo, applying

the same legal standard used by the district court and drawing all factual inferences

in the light most favorable to the nonmoving party. See Johnson v. Bd. of Regents,

263 F.3d 1234, 1242–43 (11th Cir. 2001). Summary judgment is appropriate when

“the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits . . . show that there is no genuine issue as to any

material fact and that the nonmoving party is entitled to judgment as a matter of

law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In order to overcome a

motion for summary judgment, the nonmoving party must present more than a

mere scintilla of evidence supporting his position, and must make a sufficient




                                         4
              Case: 15-15353     Date Filed: 03/02/2017   Page: 5 of 10


showing that a jury could reasonably find in his favor. See Brooks v. Cty. Comm’n

of Jefferson Cty., Ala., 446 F.3d 1160, 1162 (11th Cir. 2006).

                                              III

       Mr. Boudreaux argues that his mother engaged in protected speech through

her complaints, and that he was terminated in retaliation for his mother’s First

Amendment rights and his right to intimate association with her. He argues that the

district court erred in granting Chief McArtor qualified immunity and in

determining that the City was not liable because (1) Chief McArtor was not a final

policymaker, and (2) Ms. Oler had no illegal or improper motive in terminating

him.

                                              A

       To be entitled to relief under § 1983, a plaintiff must show that he was

deprived of a right secured by federal law, such as the United States Constitution.

See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999). “[N]o matter

how discriminatory or wrongful” the challenged conduct may have been, there can

be no relief under § 1983 if the claim is not tied to a federally protected interest.

See id. at 50. Qualified immunity shields government employees from individual

liability if their conduct does not violate constitutional or statutory rights of which

a reasonable person would have known. See Behrens v. Pelletier, 516 U.S. 299,

305–06 (1996).


                                          5
              Case: 15-15353      Date Filed: 03/02/2017   Page: 6 of 10


      The First Amendment protects not only a citizen’s right to speak, but also

his right to associate freely with other speakers of similar opinions. See Roberts v.

U.S. Jaycees, 468 U.S. 609, 618 (1984). To determine which line of cases—

freedom of speech or freedom of association—is most instructive, “we look at the

manner in which [Mr. Boudreaux’s] ‘beliefs’ became known to the outside world.”

Berry v. Bailey, 726 F.2d 670, 673 n.4 (11th Cir. 1984). Because Mr. Boudreaux is

not alleging that he was retaliated against for his beliefs due to his own speech or

actions, but rather for his association with his mother, who made her beliefs

known, the freedom of association line of cases is most instructive here. See id. See

also Hatcher v. Bd. of Pub. Educ. & Orphanage for Bibb Cty., 809 F.2d 1546,

1557 (11th Cir. 1987) (determining that claims were based upon freedom of

association where employee alleged that she was denied a position at a school

because she associated with parents and others who protested the school board’s

plan to close certain schools).

      “[The] right to freedom of association extends to public employees being

able to engage in associative activity without retaliation.” Hatcher, 809 F.2d at

1558. To establish a retaliation claim, a factfinder must determine whether the

associational activity was a substantial or motivating factor in the employer’s

retaliatory action, and, if so, whether a preponderance of evidence supports the

conclusion that the adverse action would not have occurred in the absence of the


                                           6
              Case: 15-15353     Date Filed: 03/02/2017   Page: 7 of 10


associational activities. See id. “Finally, the factfinder should determine whether

the balance between [the employee’s] interest in engaging in the associational

activity, and the [City’s] interest as an employer in promoting efficient operation

. . . , supports the challenged action.” Id. (citing Pickering v. Bd of Educ., 391 U.S.

563, 568 (1968)).

      Mr. Boudreaux has not established that his associational activity was a

substantial or motivating factor in the City’s decision to terminate his employment.

Chief McArtor and the City submitted evidence documenting Mr. Boudreaux’s

substandard work performance for months before his mother filed the ethics

complaint; coaching forms with warnings to improve his performance after his

mother’s complaint was filed; and letters from other firefighters reflecting his poor

performance. Chief McArtor’s letter notified Ms. Oler of Mr. Boudreaux’s

continued substandard performance and his unwillingness to improve, and the

impact of his behavior on the Fire Department.

      In his notice of termination, Mr. Boudreaux was informed that his work

performance had not improved, despite repeated feedback and coaching from his

supervisor. At no time during the appeal of his termination did Mr. Boudreaux

indicate that he thought he was terminated because of his mother’s ethics

complaint—rather, he alleged he was wrongfully terminated because Chief

McArtor was threatened by him and was highly volatile.


                                          7
               Case: 15-15353   Date Filed: 03/02/2017   Page: 8 of 10


       In contrast, the only evidence submitted by Mr. Boudreaux to support his

argument that the ethics complaint was the motivating factor in his termination was

(1) his belief, and his mother’s belief, that he was terminated because of the

complaint, and (2) the proximity of the complaint, filed on November 19, 2013, to

his termination, issued on January 17, 2014. These contentions are not sufficient to

create a genuine issue of fact as to whether Mr. Boudreaux’s termination was

retaliatory.

       Even if his interest in his association with his mother carried greater weight

than the City’s interest in the efficient running of its Fire Department, see

Pickering, 391 U.S. at 568, Mr. Boudreaux has not shown that, but for his mother’s

ethics complaint, he would not have been terminated. Moreover, even if Chief

McArtor was improperly attempting to oust Mr. Boudreaux to make room for other

firefighters, “no matter how discriminatory or wrongful” the challenged conduct

may have been, there can be no relief under § 1983 if Mr. Boudreaux cannot show

he was deprived of a constitutional right. See Am. Mfrs., 526 U.S. at 49–50. We

therefore affirm the district court’s ruling that Chief McArtor is entitled to

qualified immunity, and the grant of summary judgment in his favor.




                                          8
             Case: 15-15353     Date Filed: 03/02/2017   Page: 9 of 10


                                             B

      Mr. Boudreaux’s claim against the City similarly fails. For a government

body to be held liable under § 1983, a plaintiff may demonstrate that he has been

deprived of his constitutional rights through (1) an express policy; (2) a widespread

practice so permanent and well-settled that it constitutes a custom; or (3) an act or

decision of an officer with final policy-making authority. See Cuesta v. Sch. Bd. of

Miami-Dade Cty., Fla., 285 F.3d 962, 966–68 (11th Cir. 2002).

      Mr. Boudreaux argues that the City is liable because Ms. Oler was the final

policymaker with regard to employee terminations, given that there was no

meaningful review of her decision. He argues in the alternative that Ms. Oler

ratified the purported illegal and retaliatory recommendation by Mr. McArtor to

terminate his employment. The City maintains that Mr. Boudreaux’s theory before

the district court was that Mr. McArtor—not Ms. Oler—was in the position of

policymaker or had been delegated policymaking authority.

      Whether Ms. Oler or Mr. McArtor retained final policymaking authority,

however, is of no moment. As established above, the termination decision did not

violate any constitutional right because Mr. Boudreaux has not demonstrated that

he would not have been terminated but for his mother’s ethics complaint. He

therefore cannot show that his termination was based on unlawful retaliation.




                                         9
            Case: 15-15353    Date Filed: 03/02/2017   Page: 10 of 10


                                            IV

      Because Mr. Boudreaux has failed to establish that he was deprived of a

constitutional right, we affirm the district court’s grant of summary judgment in

favor of Chief McArtor and the City.

      AFFIRMED.




                                       10